DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

  ANDREW NATHANSON, as Successor Trustee of the Charlotte Stern
                Revocable Trust Agreement,
                        Appellant,

                                    v.

              NADINE MORELLI and KENNETH STERN,
                          Appellees.

                             No. 4D14-2191

                              [July 8, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Peggy Gehl, Judge; L.T. Case No. PRC 08-4918 60.

  Charles D. Franken of Charles D. Franken, P.A., Plantation, for
appellant.

  Michele M. Thomas of Adrian Philip Thomas, P.A., Fort Lauderdale, for
appellees.

LEVINE, J.

    In the present case, the issue presented is whether the appellant
sufficiently pled entitlement to fees. Appellant appeals the trial court’s
final judgment which denied his motion for attorneys’ fees and granted
appellees’ motion to strike appellant’s motion for fees. We find that the
trial court incorrectly concluded that appellant had not properly pled
entitlement, and thus, we reverse.

   Appellees brought suit against appellant regarding trust assets.
Appellant moved to dismiss and requested attorneys’ fees. Appellant’s
motion to dismiss was never set for hearing, and the parties proceeded to
conduct discovery and litigate. Appellant never filed an answer to the
complaint. The parties filed cross-motions for summary judgment.
Appellant requested fees in his motion for summary judgment as well as
in a memorandum of law. The trial court ultimately entered final summary
judgment in favor of appellant.1

   Appellant then filed a motion for attorneys’ fees. Appellees moved to
dismiss and/or strike the motion, arguing that appellant failed to properly
“plead” fees. After a hearing, the trial court entered a final judgment
denying appellant’s motion for fees and granting appellees’ motion to strike
appellant’s motion. The court found that appellant’s failure to file a
“pleading” containing a request for fees precluded him from entitlement.

   A party’s entitlement to an award of attorneys’ fees under a statute or
a procedural rule is a legal question subject to de novo review. Bright v.
Baltzell, 65 So. 3d 90, 92 (Fla. 4th DCA 2011); Save on Cleaners of
Pembroke II Inc. v. Verde Pines City Ctr. Plaza LLC, 14 So. 3d 295, 297 (Fla.
4th DCA 2009).

   This court has previously explained “the parameters for the pleading
requirement necessary for a party to recover attorney’s fees in a civil
action.” Dickson v. Heaton, 87 So. 3d 81, 83 (Fla. 4th DCA 2012). First,
“a claim for attorney’s fees, whether based on statute or contract, must be
pled. Failure to do so constitutes a waiver of the claim.” Id. (quoting
Stockman v. Downs, 573 So. 2d 835, 837-38 (Fla. 1991)). Second, “[s]uch
pleading must occur in a pleading contemplated by Florida Rule of Civil
Procedure 1.100(a).” Id. (citing Green v. Sun Harbor Homeowners’ Ass’n,
730 So. 2d 1261, 1263 (Fla. 1998)). Third, “[p]leading specificity is not
required; ‘the contractual or statutory basis for the attorney fee need not
be specifically pled and failure to so plead does not result in a waiver of
the claim.’” Id. (quoting Caufield v. Cantele, 837 So. 2d 371, 379-80 (Fla.
2002)).

   There are two main exceptions to the pleading requirement. First,
“[w]here a party has notice that an opponent claims entitlement to
attorney’s fees, and by its conduct recognizes or acquiesces to that claim
or otherwise fails to object to the failure to plead entitlement, that party
waives any objection to the failure to plead a claim for attorney’s fees.”
Stockman, 573 So. 2d at 838. Second, “for cases that are dismissed before
the filing of an answer,” the Florida Supreme Court has held “that a
defendant’s claim for attorney fees is to be made either in the defendant’s
motion to dismiss or by a separate motion which must be filed within thirty
days following a dismissal of the action.” Green, 730 So. 2d at 1263. “If
the claim is not made within this time period, the claim is waived.” Id.

1 This court per curiam affirmed the final summary judgment in favor of
appellant. See Morelli v. Nathanson, 145 So. 3d 855 (Fla. 4th DCA 2014).

                                     2
   In the instant case, both exceptions are applicable. Appellant made
multiple requests for attorneys’ fees in multiple filings. Appellees never
objected, and in fact, spent substantial efforts conducting discovery
related to appellant’s attorneys’ fees. Thus, it is clear that under
Stockman, appellees were on “notice” of appellant’s claim for fees and
waived their objection to appellant’s failure to “plead” entitlement in a
pleading. 573 So. 2d at 838; see also Dickson, 87 So. 3d at 84.
Additionally, appellant satisfied the requirements for application of the
Green exception. Appellant’s motion to dismiss remained pending at the
time summary judgment was entered. Thus, appellant raised his claim for
fees while “the time period to answer the complaint ha[d] not yet matured.”
Green, 730 So. 2d at 1261.

   In summary, the trial court erred in finding that appellant waived his
claim for an award of attorneys’ fees and costs. Thus, we reverse the trial
court’s order granting appellees’ motion to strike appellant’s motion for
fees, and remand for further proceedings consistent with this opinion.

   Reversed and remanded.

WARNER and CONNER, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    3